 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 1of 12
TRUSTEE'S PROPOSED DISTRIBUTION
Exhibit D
Case No.: 13-11500- BLS
Case Name: FENWICK AUTOMOTIVE PRODUCTS LIMITED
Trustee Name: George L. Miller
Balance on hand: $ 1,690,427.06
Claims of secured creditors will be paid as follows:
Claim Claimant Claim Allowed Interim Proposed
No. Asserted Amount] Payments to Payment
of Claim Date
1518S Royal 4 Systems 22,985.00 0.00 0.00 0.00
205S Genuine Parts Company 385,651.80 0.00 0.00 0.00
61LHD-A |Etiquetas y Envases del Norte, S.A. DE 14,207.88 0.00 0.00 0.00
CV.
30RHI-A j|LPR SRL 32,801.32 0.00 0.00 0.00
185A De Lage Landen Financial Services 35,864.04 0.00 0.00 0.00
200A De Lage Landen Financial 48,209.14 0.00 0.00 0.00
209 M And T Bank (M&T Bank) 0.00 0.00 0.00 0.00
210 M&T BANK 0.00 0.00 0.00 0.00
213 M&T BANK 0.00 0.00 0.00 0.00
215 M&T BANK 44,146.69 44,146.69 44,146.69 0.00
218 M&T BANK 0.00 0.00 0.00 0.00
224A M&T BANK 59,064,404.16] 25,842,813.26] 25,842,813.26 0.00
229 First Insurance Funding Corp 77,879.06 77,879.06 77,879.06 0.00
Total to be paid to secured creditors: $ 0.00
Remaining balance: $ 1,690,427.06

UST Form 101-7-TFR(5/1/201 1)
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 2 of 12

Applications for chapter 7 fees and administrative expenses have been filed as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason/Applicant Total Interim Proposed
Requested Payments Payment
to Date
Trustee, Fees - George L. Miller 833,611.24 543,637.26 289,973.98
Trustee, Expenses - George L. Miller 10,799.59 0.00 10,799.59
Accountant for Trustee, Fees - Miller Coffey Tate LLP 1,131,175.00] 1,122,018.00 9,157.00
Accountant for Trustee, Expenses - Miller Coffey Tate LLP 8,193.70 8,136.45 57.25
Charges, U.S. Bankruptcy Court 19,250.00 19,250.00 0.00
Other Chapter 7 Administrative Expenses - Rafko Holdings Inc. 27,303.74 27,303.74 0.00
Other Chapter 7 Administrative Expenses - Flo-Pro, Inc. 7,054.54 7,054.54 0.00
Other Chapter 7 Administrative Expenses - Introcan, Inc. 12,933.90 12,933.90 0.00
Other Chapter 7 Administrative Expenses - LH Distribution, Inc. 12,918.51 12,918.51 0.00
Other Chapter 7 Administrative Expenses - Rafko Enterprises, Inc. 14,923.88 14,923.88 0.00
Attorney for Trustee Fees (Other Firm) - Morris Nichols Arsht & 131,974.25 131,974.25 0.00
Tunnell LLP
Attorney for Trustee Fees (Other Firm) - Ciardi Ciardi & Astin PC 91,000.00 91,000.00 0.00
Attorney for Trustee Fees (Other Firm) - Cozen O'Connor 1,604,907.10] 1,568,097.50 36,809.60
Attorney for Trustee Fees (Other Firm) - LUIS ENRIQUE GUERRA 0.00 0.00 0.00
RODRIGUEZ
Attorney for Trustee Expenses (Other Firm) - Morris Nichols Arsht & 6,150.43 6,150.43 0.00
Tunnell LLP
Attorney for Trustee Expenses (Other Firm) - Ciardi Ciardi & Astin 1,047.31 1,047.31 0.00
PC
Attorney for Trustee Expenses (Other Firm) - Cozen O'Connor 54,362.98 51,484.55 2,878.43
Attorney for Trustee Expenses (Other Firm) - LUIS ENRIQUE 0.00 0.00 0.00
GUERRA RODRIGUEZ
On-line Auctioneer/Liquidator for Trustee Fees - TIGER 546,293.83 546,293.83 0.00
VALUATION SERVICES LLC
On-line Auctioneer/Liquidator for Trustee Expenses - TIGER 486,442.22 486,442.22 0.00
VALUATION SERVICES LLC
Other Professional Fees - TIGER VALUATION SERVICES LLC 32,416.85 32,416.85 0.00
Other Professional Fees - Civil Action Group Ltd. 1,781.10 1,781.10 0.00

 

Total to be paid for chapter 7 administrative expenses:

Remaining balance:

349,675.85

$ ;

$

1,340,751.21

Applications for prior chapter fees and administrative expenses have been filed as follows:

 

 

 

 

 

 

 

 

 

Reason/Applicant Total Interim Proposed
Requested Payments Payment
None
Total to be paid for prior chapter administrative expenses: $ 0.00
Remaining balance: $ 1,340,751.21

UST Form 101-7-TFR(5/1/201 1)
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 3 of 12

In addition to the expenses of administration listed above as may be allowed by the Court,

priority claims totaling $61,552.99 must be paid in advance of any dividend to general (unsecured)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

creditors.
Allowed priority claims are:
Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
2 Chezarae A.Yothers 0.00 0.00 0.00
all A.B. Plumbing Contractor, Inc. 0.00 0.00 0.00
3 Tina J. Rousseau 0.00 0.00 0.00
4 Kenneth A. George 0.00 0.00 0.00
5 Travies L. George 0.00 0.00 0.00
6 Travies L. George 0.00 0.00 0.00
7 Joshua J. Kneale 0.00 0.00 0.00
8 Karen S. Wright 0.00 0.00 0.00
9 Samantha J. Weaver 0.00 0.00 0.00
10 Daniel N Frey 0.00 0.00 0.00
11 Tina M. Snook 0.00 0.00 0.00
12 Charlotte A. Gunsallus 0.00 0.00 0.00
13 Toni L. Amacher 0.00 0.00 0.00
14 Danny Smith 0.00 0.00 0.00
15 John Fye 0.00 0.00 0.00
16 DANIEL J. BARTHOLOMEW 0.00 0.00 0.00
17 Jason Rote 0.00 0.00 0.00
18 Brian M. Newman 0.00 0.00 0.00
19 James C. Watkins 0.00 0.00 0.00
20 Agnes R Neff 380.00 0.00 380.00
21 Maria De Lourdes Failla 0.00 0.00 0.00
23 Phillip A. Yothers Jr 0.00 0.00 0.00
24P Claudia Botsford 0.00 0.00 0.00
25 Debra K, Fultz 0.00 0.00 0.00
26 Thomas R. Brininger 0.00 0.00 0.00
27 Shirley M. Sampsel 0.00 0.00 0.00
29 Maria K. Kepler 0.00 0.00 0.00
30 Halley K. Irvin 0.00 0.00 0.00
31 Gary E. Kepler 0.00 0.00 0.00
32 Eric S. Eisenhower 0.00 0.00 0.00
33 Eric S. Eisennower 0.00 0.00 0.00
34 Anthony J. Buck 0.00 0.00 0.00
35 David G. Houdeshell 0.00 0.00 0.00
36 Michael A. Tyger 0.00 0.00 0.00
37 John H. Heaton II! 0.00 0.00 0.00
38 Sharon L. Masters 0.00 0.00 0.00

 

 

 

 

 

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS

Doc 497-1 Filed 06/01/20 Page 4 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
39 Susan Ann Confer 0.00 0.00 0.00
42 Contrast Communications, LLC 0.00 0.00 0.00
44 Betsy Falls 0.00 0.00 0.00
46 Glenn P. Eckley Jr 0.00 0.00 0.00
48A Partcraft, Inc 0.00 0.00 0.00
50A Big Joe Lift Trucks, Inc. 0.00 0.00 0.00
51 Jeffery S. Snyder 0.00 0.00 0.00
54 Eugene E. Falls, Jr. 0.00 0.00 0.00
55 James A. Geyer 0.00 0.00 0.00
56 Raymond W. Watkins 0.00 0.00 0.00
58 Blanche E Ulrich 0.00 0.00 0.00
59 Carina Espinoza 0.00 0.00 0.00
60 Jeffery Sheaffer 0.00 0.00 0.00
62 Mynerva A Diaz 0.00 0.00 0.00
63 Eric Rathburn 0.00 0.00 0.00
64 Eric Rathburn Jr. 0.00 0.00 0.00
65 Ronald Lewis Kline 0.00 0.00 0.00
66 Robert P. Szostek 0.00 0.00 0.00
67 Peter J. Eyer 0.00 0.00 0.00
68 Walter W Richardson 0.00 0.00 0.00
70 Theresa L Dreistadt 0.00 0.00 0.00
73 Shyril Caris 0.00 0.00 0.00
74 Rick E. Keister 0.00 0.00 0.00
75 Kevin R Yearick 0.00 0.00 0.00
77 Piotr Klaczkowski 7,528.89 0.00 7,528.89
82 Sherry L. Andrus 0.00 0.00 0.00
84 Jeremy King 0.00 0.00 0.00
86 Morgan Stantz 0.00 0.00 0.00
91A Florence Pryce 12,475.00 0.00 12,475.00
92 David L. Williams 0.00 0.00 0.00
93 Cheryl Bellefontaine 10,636.50 0.00 10,636.50
94A Duilia Pomazanskyj 12,475.00 0.00 12,475.00
95 Mary A. Hopfer 0.00 0.00 0.00
96 Kelly L. Glozzer 0.00 0.00 0.00
97P Robin L Cramer 0.00 0.00 0.00
98 Richard E. Lamey 0.00 0.00 0.00
99A Gemma Breczku 12,475.00 0.00 12,475.00
100 Ronald S Stahl 0.00 0.00 0.00
103 Robin L. Cramer 0.00 0.00 0.00
106 Gilbert F. Mundorff 0.00 0.00 0.00

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS

Doc 497-1 Filed 06/01/20 Page 5 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UST Form 101-7-TFR(5/1/201 1)

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
107 Nicole A Stahl 0.00 0.00 0.00
111 Raymond W. Watkins 0.00 0.00 0.00
114 Damien L. Sees 0.00 0.00 0.00
119 Tracie L. Andrews 0.00 0.00 0.00
122A Robert C Cronish 0.00 0.00 0.00
124 Brownie's Signs 0.00 0.00 0.00
125 Gregory A.McDermit 0.00 0.00 0.00
128 Robin E Wirth 0.00 0.00 0.00
132 CLAIR A TROUTMAN 0.00 0.00 0.00
134 David A Camp 0.00 0.00 0.00
142A B and B Restoration 0.00 0.00 0.00
147P Manpower Inc. of Altoona 0.00 0.00 0.00
152 Lu Zhichun 2,769.00 0.00 2,769.00
153 James A Kramer 0.00 0.00 0.00
159P Henglong USA Corporation 0.00 0.00 0.00
161 Raymond Watkins 0.00 0.00 0.00
162 Megan Liegey 0.00 0.00 0.00
167 Brownie's Signs 0.00 0.00 0.00
169A Ken Shaw Lexus Toyota 0.00 0.00 0.00
171 Mark W. Reese 0.00 0.00 0.00
174 Mary A. Hopfer 0.00 0.00 0.00
187P Shi Wei 0.00 0.00 0.00
194P Bill Murray & Associates, Inc. 0.00 0.00 0.00
198 Linda Lee Phillips 0.00 0.00 0.00
240P Qing Liu 516.62 0.00 516.62
248P Canada Customs & Revenue 2,245.11 0.00 2,245.11
Agency
FICA ER |Internal Revenue Service - 23.56 0.00 23.56
EFTPS - 941
FUTA Internal Revenue Service - 22.80 0.00 22.80
EFTPS - 940
MEDI ER |Internal Revenue Service - 5.51 0.00 5.51
EFTPS - 941
Total to be paid for priority claims: § 61,552.99
Remaining balance: $ 1,279,198.22
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 6 of 12

The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

Timely claims of general (unsecured) creditors totaling $71,891 ,853.28 have been allowed and
will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 1.8 percent, plus interest (if
applicable).

Timely allowed general (unsecured) claims are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
1 MePush Technology Solutions 20,138.10 0.00 358.41
All Fastenal Company 1,113.70 0.00 19.82
14il A.B. Plumbing Contractor, Inc. 1,763.31 0.00 31.38
22 Premier Alliance Group, Inc 0.00 0.00 0.00
24U Claudia Botsford 0.00 0.00 0.00
26LHD = _|Yorkdale Volkswagen 558.61 0.00 9.94
27RHI Steering Superstores 1,422,045.23 0.00 25,308.25
28 Advics North America, Inc. 8,935.40 0.00 159.03
28RHI MM Knopf Auto Parts 1,053,662.02 0.00 18,752.11
30RHI-B j|LPR SRL 32,801.32 0.00 583.77
39REI Kotec America Inc. 11,295.40 0.00 201.03
40 Par International 7,500.00 0.00 133.49
41 Vaitheeswaran Ramaswamy 7,376.00 0.00 131.27
43 Jerrod Hunter-Smith 0.00 0.00 0.00
45 American Pacific Core, Inc 9,817.50 0.00 174.72
47 Premier Auto Parts LLC 2,080.65 0.00 37.03
48B Partcraft, Inc 4,335.35 0.00 77.16
49 Quantum Automation 2,683.04 0.00 47.75
50B Big Joe Lift Trucks, Inc. 23,669.60 0.00 421.25
52 LKQ Best Automotive 154,905.60 0.00 2,756.87
53 Modern Electrical Contracting, 1,029.00 0.00 18.31
Inc.
57 Macomb Printing Inc. dba 10,909.22 0.00 194.15
Macomb Mar
61 GCommerce Inc 1,200.00 0.00 21.36
61LHD-B |Etiquetas y Envases del Norte, 14,207.88 0.00 252.86
S.A. DE C.V.
69 Recycler Core Corporation, Inc. 281,060.86 0.00 5,002.06
71 BEARINGS 2000 SALES CO 95,508.62 0.00 1,699.77
72 Southern California Material 7,618.15 0.00 135.58
Handli
76 Dale Adams Enterprises 18,300.41 0.00 325.69
78 WJB Automotive Inc 47,508.61 0.00 845.51
79 Northern California Labels Inc 26,245.43 0.00 467.09
80 W W Grainger, Inc. 2,351.49 0.00 41.85

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 7 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
81 Estes Express Lines 548.01 0.00 9.75
83 Total Auto Core Inc 89,030.00 0.00 1,584.47
85 Westlake Manufacturing Inc. 994,173.17 0.00 17,693.38
87 BDO Canada LLP 192,783.15 0.00 3,430.98
87REl Toro Pallets Inc. 5,700.00 0.00 101.44
88 Motor Information Systems 8,972.00 0.00 159.68
89 ULINE 298.32 0.00 5.31
90 Dixie Electric Ltd. 84,154.00 0.00 1,497.70
91B Florence Pryce 943.61 0.00 16.79
94B Duilia Pomazanskyj 43,013.49 0.00 765.51
97U Robin L Cramer 0.00 0.00 0.00
99B Gemma Breczku 5,525.00 0.00 98.33
101 NO CLAIM FILED 0.00 0.00 0.00
102 NO CLAIM FILED 0.00 0.00 0.00
104 S&L International, Inc. 17,564.00 0.00 312.59
105 Brake Parts International 574,166.22 0.00 10,218.48
108 JilinDongguangAoweiAutomobile 209,838.28 0.00 3,734.51
BrakeSystem
109 Victory Packaging, L.P. 79,133.83 0.00 1,408.35
110 SoftChoice Corporation 3,634.76 0.00 64.69
112 Interparts Industries, Inc. 100,832.84 0.00 1,794.53
113 Wanxiang America Corporation 419,482.66 0.00 7,465.57
115 FTE Automotive USA, Inc. 1,494,930.48 0.00 26,605.40
116 CTL North America Ltd. 223,098.53 0.00 3,970.50
117 US Customs and Border 0.00 0.00 0.00
Protection
118 TS Express Logistics, Inc 284,389.57 0.00 5,061.30
120 Znoang Zhaofeng Mechanical & 9,809,741.47 0.00 174,584.77
Elec
121 Flux Branding 121,117.10 0.00 2,155.53
122B Robert C Cronish 21,289.12 0.00 378.88
123 Versa Fittings & Mfg. Inc. 5,002.50 0.00 89.03
126 Haining Automann Parts Co.,Ltd 0.00 0.00 0.00
127 KML Bearing USA, Inc. 76,653.55 0.00 1,364.21
129 Private Disposal Systems 2,208.27 0.00 39.30
130 Wire Cloth Filter Mfg.Co. 771.84 0.00 13.74
131 Mifflin County Industrial 7,292.00 0.00 129.78
Developme
133 Dan's Auto Services 0.00 0.00 0.00
135 SS Components Ltd 58,281.66 0.00 1,037.24
136 Ametek Programmable 1,619.93 0.00 28.83

 

 

 

 

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 8 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
137 yaleo Pyeong Hwa International 2,000,379.33 0.00 35,600.91
O.,
138 Multi-Brake Supply, LLC 0.00 0.00 0.00
139 Dakar Inc. 569.52 0.00 10.14
140 Leech Tishman Fuscaldo & 4,276.60 0.00 76.11
Lampl, LLC
141 Equipment Depot, Ltd. 0.00 0.00 0.00
142B B and B Restoration 1,000.00 0.00 17.80
143 Powermotive Industries 21,135.70 0.00 376.15
144 International Certification Service 13,848.10 0.00 246.46
145 Hub Group Inc 163,132.48 0.00 2,903.28
146 Versa Fittings & Mfg. Inc. 0.00 0.00 0.00
147U Manpower Inc. of Altoona 0.00 0.00 0.00
148 Five 9 Inc. 1,865.00 0.00 33.19
149 Werner Enterprises Inc 398,392.38 0.00 7,090.22
150 Premier Alliance Group, Inc 22,152.01 0.00 394.24
151U Royal 4 Systems 990.00 0.00 17.62
154 Macro Professional Cleaning 10,812.90 0.00 192.44
Service
155 Strategic Information Group 175,578.82 0.00 3,124.79
156 Global Parts Source, Inc 213,520.37 0.00 3,800.04
157 Matejcic Carr, Inc. dba MCI Cores 0.00 0.00 0.00
158 Matejcic Carr, Inc. 477,928.65 0.00 8,505.74
159U Henglong USA Corporation 91,960.00 0.00 1,636.62
160 Sandler Travis & Rosenberg PA 2,652.50 0.00 47.21
163 Able Ribbon Technology, Inc. 774.88 0.00 13.79
164 CNP Automotive Parts Inc 117,237.07 0.00 2,086.48
165 Elite Enterprise 269,519.00 0.00 4,796.65
166 Transplace International 431,515.81 0.00 7,679.72
168 Dan's Auto Services 0.00 0.00 0.00
169B Ken Shaw Lexus Toyota 8,710.78 0.00 155.03
170 Staples 2,375.08 0.00 42.27
172 KBF Print Technology 69,618.45 0.00 1,239.01
173 Hlantic Automotive Enterprises, 14,440.00 0.00 256.99
175 Claim Filed In Error 0.00 0.00 0.00
176 Resources Global Professionals 311,685.64 0.00 5,547.09
177 Robic Group International 6,777.64 0.00 120.62
178 Dixie Electric 0.00 0.00 0.00
179 Pratt Industries, Inc. 43,351.95 0.00 771.54
180 Ecuipos Electricos Garcia SA DE 0.00 0.00 0.00

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 9 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
181 Fisher Auto Parts Inc. 0.00 0.00 0.00
182 Exova Canada Inc. 565.00 0.00 10.06
183 LAP Co, Inc. 565,067.00 0.00 10,056.54
184 Zhejiang Jishang Automobile 8,250.75 0.00 146.84
Compone
185B De Lage Landen Financial 35,864.04 0.00 638.28
Services
186 Biochem Environmental Solutions 1,945.68 0.00 34.63
Inc
187U Shi Wei 0.00 0.00 0.00
188 Bosda International Inc 0.00 0.00 0.00
189 Bosda International Inc 1,093,124.97 0.00 19,454.43
190 Xinchang Kaiyuan Automobile 1,174,555.08 0.00 20,903.65
191 BPS Cores, Inc. 121,609.89 0.00 2,164.30
192 Zhejiang Jinhui Machine Co Ltd 11,565.00 0.00 205.82
193 Service Container Company, LLC 31,184.84 0.00 555.00
194U Bill Murray & Associates, Inc. 1,100,000.00 0.00 19,576.79
195 Induclose Caps and Plugs Ltd 25,559.48 0.00 454.88
196 Weaver Electrical Service Inc 7,829.25 0.00 139.34
197 Lammbros Inc. dba Elder Rubber 80,731.81 0.00 1,436.79
Comp
199 Alixpartners Canada Inc. 631,737.35 0.00 11,243.08
200B De Lage Landen Financial 48,209.14 0.00 857.98
201 Swiss Instruments Limited 3,779.85 0.00 67.27
202 Freudenberg-Nok General 1,964,226.49 0.00 34,957.50
Partnership
203 Oetiker Inc 1,188.00 0.00 21.14
204 Cromac Inc 49,574.82 0.00 882.29
205U Genuine Parts Company 0.00 0.00 0.00
206 M&T BANK 0.00 0.00 0.00
207 M And T Bank (M&T Bank) 0.00 0.00 0.00
208 M And T Bank (M&T Bank) 0.00 0.00 0.00
211 M&T BANK 0.00 0.00 0.00
212 YRC FRT 105,992.54 0.00 1,886.36
214 M&T BANK 712,000.00 0.00 12,671.52
216 Autozone Parts, Inc. 0.00 0.00 0.00
217 M&T BANK 238,128.48 0.00 4,237.99
219 United Parcel Service (Freight) 19,962.47 0.00 355.27
220 Rebuilders Automotive Supply 2,369,476.00 0.00 42,169.76
221 Yusin Brake Corporation 2,329,584.06 0.00 41,459.80
222 Yun Sheng Industry Co., Ltd. 1,274,942.58 0.00 22,690.26
223 M&T BANK 0.00 0.00 0.00

 

UST Form 101-7-TFR(5/1/201 1)

 
Case 13-11500-BLS

Doc 497-1 Filed 06/01/20 Page 10 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
224B M&T BANK 33,221 ,590.90 0.00 591,247.36
225 M&T BANK 0.00 0.00 0.00
226 M&T BANK 0.00 0.00 0.00
227 Korea Trade Insurance 965,262.28 0.00 17,178.85
Corporation (
228 Korea Trade Insurance 504,634.01 0.00 8,981.01
Corporation (
246 Zones, Inc 15,000.00 0.00 0.00
249 Equipment Depot, Ltd. 5,701.00 0.00 101.46
250 Victory Packaging L.P. 65,000.00 0.00 1,156.81
251 Pratt Industries De Monterrey S 25,000.00 0.00 444.93
e
Total to be paid for timely general unsecured claims: $ 1,279,198.22
Remaining balance: $ 0.00

UST Form 101-7-TFR(5/1/201 1)
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 11 of 12

percent, plus interest (if applicable).

Tardily filed general (unsecured) claims are as follows:

Tardily filed claims of general (unsecured) creditors totaling $11,715,147.67 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
230 Export Development Canada 23,468.65 0.00 0.00
(Assignee
231 Penoco, Inc. 0.00 0.00 0.00
232 Moran Industries, Inc. 15,736.46 0.00 0.00
233 Wickens Industrial Limited 3,757.00 0.00 0.00
234 Seojin Automotive Co., Ltd. 290,146.16 0.00 0.00
235 Modern Sales Co-Op 29,339.13 0.00 0.00
236 ABS Brake Systems Ltd 73,521.25 0.00 0.00
237 saves Ambientales Mexicanos 11,600.00 0.00 0.00
238 Seal & Design Inc. 4,467.19 0.00 0.00
239 Fedex Trade Networks 895.37 0.00 0.00
240U Qing Liu 9,600.03 0.00 0.00
241 PPL Electric Utilities 30,023.30 0.00 0.00
242 J&J Pallet Company, Inc. 10,104.46 0.00 0.00
243 nvante Naves Industriales, S.A. 5,859,699.64 0.00 0.00
e
244 ovane Inmuebles Industriales, 5,211,909.27 0.00 0.00
245 Zones, Inc 11,869.97 0.00 0.00
247 Canada Customs & Revenue 126,701.65 0.00 0.00
Agency
248U Canada Customs & Revenue 2,308.14 0.00 0.00
Agency
Total to be paid for tardily filed general unsecured claims: 0.00
Remaining balance: 0.00

Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered

subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for

subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

 

 

 

 

 

 

 

Claim Claimant Allowed Amount Interim Payments Proposed
No. of Claim to Date Payment
None

 

 

UST Form 101-7-TFR(5/1/201 1)
Case 13-11500-BLS Doc 497-1 Filed 06/01/20 Page 12 of 12

Total to be paid for subordinated claims: $ 0.00
Remaining balance: $ 0.00

UST Form 101-7-TFR(5/1/2011)
